NOT FOR PUBLICATION                      FILED
                       UNITED STATES COURT OF APPEALS                      FEB 5 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

JUAN RUBEN HUANTE MARTINEZ,                         No.   19-70096
AKA Juan Ruben Huante,
                                                    Agency No. A205-318-125
                   Petitioner,

     v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                 Submitted February 1, 2021**
                                    Pasadena, California

Before: GOULD, OWENS, and VANDYKE, Circuit Judges.

          Juan Ruben Huante Martinez (Petitioner) petitions for review of the Board of

Immigration Appeal’s (BIA) dismissal of his appeal of the Immigration Judge’s (IJ)

denial of asylum, withholding of removal, and protection under the Convention




*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Against Torture (CAT). We have jurisdiction to review under 8 U.S.C. § 1252(a)(1)

and we deny the petition.

1.    Petitioner’s application for asylum is untimely and substantial evidence

supports the BIA’s determination that he did not demonstrate “extraordinary

circumstances” excusing his delay. 8 U.S.C. § 1158(a)(2)(B), (D); Al Ramahi v.

Holder, 725 F.3d 1133, 1138 (9th Cir. 2013).1 Petitioner failed to provide any

evidence beyond vaguely asserting before the BIA “that at an unknown time he

spoke with an unknown person” who gave him incorrect advice on his eligibility for

asylum, and thus he declined to file for asylum until fourteen years had passed after

he entered the United States in 2000.

      Before this court, Petitioner again asserted only that “individuals [he] believed

to be attorneys” told him he could not file for asylum. Given Petitioner’s failure to

provide the “pertinent information regarding the timing of the encounter” or “the

circumstances of the encounter,” substantial evidence supports the BIA’s

determination that Petitioner cannot establish justified reliance on the deficient




1
  The BIA correctly determined Petitioner waived any “challenge [to] the [IJ]’s
determination that … his untimely filing should be excused on the basis of changed
circumstances,” thus we do not have jurisdiction to address his attempt to make this
argument before us on appeal. Vargas v. INS, 831 F.2d 906, 907–08 (9th Cir. 1987)
(“Failure to raise an issue in an appeal to the [Board] constitutes a failure to exhaust
remedies with respect to that question and deprives this court of jurisdiction to hear
the matter.”).

                                           2
advice. See Al Ramahi, 725 F.3d at 1138–39; Husyev v. Mukasey, 528 F.3d 1172,

1182 (9th Cir. 2008).2

2.    Substantial evidence supports the BIA’s conclusion that Petitioner did not

demonstrate past persecution or a well-founded fear of future persecution on account

of a statutorily protected ground sufficient for either asylum3 or withholding of

removal. 8 U.S.C. § 1158(b)(1)(B)(i); 8 U.S.C. § 1231(b)(3)(A); Zetino v. Holder,

622 F.3d 1007, 1015 (9th Cir. 2010) (reviewing the BIA’s denial of applications for

asylum and withholding of removal for substantial evidence); see Barajas-Romero

v. Lynch, 846 F.3d 351, 357–60 (9th Cir. 2017). Petitioner claimed he sufficiently

alleged a nexus between various events from his childhood and a more recent

threatening phone call received by his mother to his membership in various

particular social groups (PSGs). Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016)

(noting a PSG must be “(1) composed of members who share a common immutable




2
 Petitioner additionally argues he also did not know relief was available to him when
he illegally entered the United States because he was not conversant in English.
Neither the inability to speak English nor ignorance of the legal system constitute
extraordinary circumstances. Toj-Culpatan v. Holder, 612 F.3d 1088, 1091 (9th Cir.
2010) (per curiam); Antonio-Martinez v. INS, 317 F.3d 1089, 1093 (9th Cir. 2003).
3
  Were we to determine Petitioner’s asylum application was not time-barred,
Petitioner would still need to demonstrate past persecution on account of a protected
ground to be eligible for humanitarian asylum, and substantial evidence supports the
BIA’s conclusion that Petitioner failed to do so. 8 C.F.R. § 1208.13(b)(1); (b)(2).

                                         3
characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question” (citation omitted)).

      Because they are not administratively exhausted, we decline to review the

three PSGs that Petitioner presents before us but did not raise before the IJ or BIA:

“witness to gang crime,” “anti-gang political opinion,” and “someone who the police

are unable or unwilling to protect.” See Vargas, 831 F.2d at 907–08. Because he

failed to raise it before us, Petitioner further waived our consideration of the only

PSG he did raise before the IJ and the BIA: “returning Mexicans from the United

States perceived as having wealth.” Martinez-Serrano v. INS, 94 F.3d 1256, 1259

(9th Cir. 1996) (“[A]n issue … not discussed in the body of the opening brief is

deemed waived.”).4      Without a cognizable PSG preserved before this court,


4
  Petitioner’s final PSG, “family membership,” was raised before the BIA but not
the IJ, prompting the BIA to observe it could not address newly articulated social
groups on appeal. Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 191 (BIA 2018)
(“Where, as here, an applicant delineates a social group for the first time on appeal,
the Immigration Judge will not have had an opportunity to make relevant factual
findings, which [the BIA] cannot do in the first instance on appeal.”). Although the
BIA did go on to note deficiencies in the framing of Petitioner’s “family” PSG, the
BIA may “elect[] to consider [an issue] on its substantive merits despite a procedural
default” only if the “alien raises [the] issue to the IJ,” Arsdi v. Holder, 659 F.3d 925,
929 (9th Cir. 2011) (internal quotation marks and citation omitted), because it is the
IJ who makes factual findings and the BIA is solely “an appellate body whose
function is to review, not to create, a record.” Honcharov v. Barr, 924 F.3d 1293,
1296 (9th Cir. 2019) (per curiam) (citation omitted). The BIA’s summary denial of
Petitioner’s unexhausted PSG of “family membership” does not preserve the issue
for appeal and we similarly decline to review it. Rodas-Mendoza v. INS, 246 F.3d
1237, 1240 (9th Cir. 2001) (per curiam) (“Having failed to raise this argument before
the IJ or the BIA, [Petitioner] has waived it and cannot raise it before this Court.”).

                                            4
Petitioner cannot allege he was persecuted based on a protected ground and the

record does not compel reversal of the BIA’s denial of both asylum and withholding

of removal. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

3.    Substantial evidence supports the BIA’s determination that Petitioner is not

more likely than not to be tortured upon return to Mexico “inflicted by or … with

the consent or acquiescence of a public official.” 8 C.F.R. § 208.18(a)(1); 8 C.F.R.

§ 1208.16(c)(2); Lanza v. Ashcroft, 389 F.3d 917, 936 (9th Cir. 2004) (reviewing for

substantial evidence whether a petitioner demonstrated a “particularized threat of

torture” (citation omitted)). Petitioner described a phone call his mother received

threatening to kill Petitioner if she did not pay a ransom, and an experience in his

childhood where police officers beat him when he was walking home from school.

Because Petitioner cited no further interactions with the police after age twelve and

testified that his mother ignored the extortion demands (with no evidence of

repercussions), substantial evidence supports the BIA’s determination that neither

the empty threats Petitioner’s mother received nor a single negative interaction with

the police constitute a “particularized threat of torture.” Dhital v. Mukasey, 532 F.3d

1044, 1051–52 (9th Cir. 2008) (per curiam) (citation omitted); Tamang v. Holder,

598 F.3d 1083, 1094–95 (9th Cir. 2010). That Petitioner’s mother reported the calls

to the police, and Petitioner informed “the person in charge of the town” about his

beating and received no assistance, does not demonstrate that upon Petitioner’s


                                          5
return a public official would acquiesce to torture directed at Petitioner. Garcia-

Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014) (“Evidence that the police

were aware of a particular crime, but failed to bring the perpetrators to justice, is not

in itself sufficient to establish acquiescence in the crime.”).

      PETITION DENIED.




                                           6